                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:17-cr-00049-SEB-TAB
                                                       )
PAUL T. MCDOUGALL III,                                 ) -01
                                                       )
                              Defendant.               )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Debra McVicker Lynch’s Report and

Recommendation that Paul T. McDougall, III’s supervised release be revoked, pursuant to Title

18, U.S.C. §3401(i) and Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18

U.S.C. §3583, The Court now approves and adopts the Report and Recommendation as the entry

of the Court, and orders a sentence imposed of imprisonment of sixty (60) days in the custody of

the Attorney General or his designee, with seven (7) years of supervised release to follow. In

addition to the mandatory conditions of supervision, the additional conditions of supervised release

contained in the Report and Recommendations will be imposed. The Defendant is to be taken into

custody immediately.

       SO ORDERED.


                  3/26/2019
       Date: ______________________                _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service




Distribution:

Mario Garcia
BRATTAIN MINNIX GARCIA
mario@bmgindy.com

Cynthia J. Ridgeway
UNITED STATES ATTORNEY'S OFFICE
cynthia.ridgeway@usdoj.gov
